Citation Nr: 1123784	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  03-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for peptic ulcer disease, claimed as associated with exposure to chlorine.  

2.  Entitlement to service connection for diabetes, claimed as associated with exposure to chlorine.

3.  Entitlement to service connection for hypertension, claimed as associated with exposure to chlorine.

4.  Entitlement to service connection for a heart disorder, including a heart attack, claimed as associated with chlorine and/or exposure to biological hazards (human waste).

5.  Entitlement to service connection for blisters and hives, claimed as associated with exposure to chlorine.

6.  Entitlement to service connection for upper back problems.

7.  Entitlement to service connection for lower back problems.

8.  Entitlement to service connection for breathing problems, to include chronic obstructive pulmonary disease (COPD) and sleep apnea, claimed as associated with exposure to chlorine.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Registered Agent


WITNESSES AT HEARING ON APPEAL

The Veteran (the Appellant or the Claimant); L.H., a registered nurse


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The RO in Roanoke, Virginia, certified these claims to the Board for appellate review.  At the time of certification, the Veteran claimed that the above-listed disorders were related to in-service exposure to mustard gas, or in the case of the claimed heart disorder, either mustard gas or human waste.  

The Veteran testified in support of these claims during a hearing held at the RO in June 2005, before a Decision Review Officer.

In a decision issued in July 2007, the Board affirmed the RO's November 2002 rating decision denying the Veteran's claims for service-connection related to mustard gas exposure and/or exposure to human waste.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In April 2010, the Court issued a Memorandum Decision vacating the Board's July 2007 decision and remanding the claims to the Board for further proceedings consistent with the Memorandum Decision.  

In April 2011, the Veteran testified at a personal hearing before the Board, seated at the RO (Travel Board hearing).  At that time, the Veteran indicated that he wished to withdraw his claims for service connection for upper and lower back problems, both claimed as associated with exposure to mustard gas.

The issues of service connection for peptic ulcer disease, diabetes, hypertension, heart disorder, blisters and hives, and breathing problems, now claimed as due to exposure to chlorine, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the Veteran's claim for entitlement to service connection for upper back problems, claimed as associated with exposure to mustard gas.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).

2.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the Veteran's claim for entitlement to service connection for low back problems, claimed as associated with exposure to mustard gas.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).


Withdrawal of Appeals 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his authorized representative.  
38 C.F.R. § 20.204.  At the April 2011 Board personal hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his Substantive Appeals regarding the respective issues of service connection for upper and lower back problems, claimed as associated with exposure to mustard gas.

As the Veteran has withdrawn his appeals regarding these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The issue of service connection for upper back problems, claimed as associated with exposure to mustard gas, is dismissed.  

The issue of service connection for lower back problems, claimed as associated with exposure to mustard gas, is dismissed.  


REMAND

The Board finds that additional development is required before the remaining issues on appeal are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  Prior to the April 2010 Court Memorandum Decision, the Veteran contended that he incurred several disorders, specifically peptic ulcer disease, diabetes, hypertension, a heart disorder, including a heart attack, blisters and hives, and breathing problems, to include chronic obstructive pulmonary disease (COPD) and sleep apnea, due to in-service exposure to mustard gas or, in the case of the heart disorder, possibly human waste.  At the April 2011 Board personal hearing, the Veteran explained that he now believes that he developed all of the claimed disorders, with the possible exception of the heart disorder, due to in-service exposure to chlorine.  The Veteran stated that he no longer wished to pursue any claims based on mustard gas exposure as he was certain that exposure to mustard gas could not have caused his current disorders.  The Veteran's representative, when asked, specifically stated that the Veteran was abandoning the mustard gas theory of entitlement.  Notably, the Veteran does now not assert that mustard gas exposure caused any of his current disorders and has, in fact, specifically rejected that theory of entitlement; there is also no treatment evidence of record to suggest this as a possible theory of entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (VA must consider the possible theories of entitlement raised by the claimant or the evidence of record).  

In the July 2007 memorandum decision, the Court concluded that VA erred in failing to attempt to obtain records and statements to assist the Veteran with his claims.  The Veteran's service treatment and personnel records were destroyed in a fire at the National Personnel Records Center (NPRC).  In January 2003, the Veteran submitted a document, dated September 1954, which included a list of fellow service members from his unit in Greece, some of whom he recalled took him to the hospital when he was overcome by chlorine in 1953 or 1952.  In a December 2004 statement, the Veteran indicated that Major Allen FR McKay or 2nd Lieutenant Derald D. Willard, two members of his unit, would be able to verify his exposure to chlorine gas and hospitalization if they were alive.  In June 2005 testimony before the RO, the Veteran also stated that his base commander, Major McKee, transported him from the hospital.  

In the July 2007 memorandum decision, the Court noted that VA has a "heightened duty" to assist the Veteran by advising him of alternative forms of evidence supporting his claim and to assist the Veteran in obtaining this alternative evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  In this instance, the Veteran gave names of members of his unit that, if they were alive, might make statements that would support his claim.  Considering the dearth of evidence, the Board finds that the RO should make reasonable efforts to locate and contact the members of the unit noted by the Veteran to ask if they could supply any statement in support of the Veteran's claim.

In the July 2007 memorandum decision, the Court also noted that VA had not properly assisted the Veteran in acquiring potentially relevant treatment records.  The Veteran contends that he was treated at the Greek Army Hospital on the island of Crete in either 1953 or 1954.  VA did not seek to acquire these records.  Having both the approximate name of a hospital and the dates of treatment, the RO should seek to acquire these records.  

Moreover, the Veteran also contends that he received treatment at the VA Medical Center in Salem, North Carolina, in 1954 or 1955.  The RO attempted to acquire the Veteran's treatment records, but was told by the Salem VAMC that the records were unavailable.  However, e-mail communications between the RO and the Salem VAMC indicate confusion as to the Veteran's identity such as to create uncertainty as to the adequacy of the search for records.  Moreover, the Salem VAMC did not adequately address whether the records had been moved or destroyed.  Therefore, the RO should attempt to acquire the Veteran's records from the Salem VAMC and, if they are unavailable, the RO should request an explanation for their unavailability.

Finally, at the April 2011 Board personal hearing, the Veteran stated that he believed that all of his claimed disorders were caused by in-service exposure to chlorine.  The Veteran testified that he dug water wells during service and, subsequently, chlorinated the wells with chlorine, thereby exposing himself to high doses of chlorine.  He stated that he went to the Greek Hospital after being overwhelmed by the chlorine gas.

In support of the Veteran's claim, L.H., a registered nurse, testified that chlorine exposure could result in the disorders caused by the Veteran.  She also stated that post-service chlorine exposure could create the same results.  L.H. also submitted additional research materials to the Board in support of her testimony.

The Board finds that a VA examination is necessary to determine the etiology of the Veteran's claimed disorders.  In reaching this conclusion, the Board notes that VA must afford a Veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance holding that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but 
(4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to whether a disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

The Board notes that the Veteran has reported experiencing multiple disorders due to in-service exposure to chlorine.  L.H. also submitted her own testimony, suggesting that chlorine exposure similar to that spoken of by the Veteran could have resulted in his claimed disorders.  As the Veteran has made statements and submitted medical evidence suggesting a link between chlorine exposure and his claimed disorders, there is at least some evidence that the claimed disorders may be related to active service.  For this reason, the Board finds that a VA examination with nexus opinions is necessary to decide the claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make reasonable attempts to locate the Veteran's fellow service members who might be able to offer testimony or statements regarding his claims.  The Board notes that the Veteran submitted September 1954 document which included a list of fellow service members from his unit in Greece.  Of the service members listed on the document, the RO should specifically seek to locate and contact Major Allen FR McKay, 2nd Lieutenant Derald D. Willard, and the base commander, Major McKee, to ask if they would like to make a statement in support of the Veteran's claim.  Of note, these men might have knowledge regarding the Veteran's chlorine exposure and in-service hospitalization at the Greek Army Hospital on the island of Crete.  If these individuals cannot be located or contacted or if they refuse to make statements, the RO should provide an explanation for such in the claims file.  

2.  The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided health care for his claimed disorders during service, especially that received during service in Crete at the Greek Army Hospital.  After securing the necessary releases, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran, to include those from the Greek Army Hospital for treatment in 1953 or 1954, and the Salem VAMC in 1954 or 1955.  If the search is unsuccessful or if records are unavailable, the RO should request a full explanation as to the reason for their unavailability and note such explanation in the claims file. 

3.  After the above development is accomplished, the AMC/RO should provide the Veteran with a VA examination, to be performed by a qualified VA examiner(s), to determine the nature and etiology of any current peptic ulcer disease, diabetes, hypertension, heart disorder, blisters and hives, breathing problems, and sleep apnea.  The relevant documents in the claims file should be sent to the VA examiner(s) for his or her review.

For the purposes of this examination, the VA examiner is to accept as true that the Veteran was exposed to chlorine fumes after chlorinating two wells during service on the island of Crete in 1953 or 1954.  

Following a review of the relevant history and medical evidence, a physical examination, and any necessary testing, the examiner is asked to offer the following opinions:

a.  Is it at least as likely as not (50 percent or greater probability) that any current peptic ulcer disease began during service or is otherwise linked to some incident of active duty, to include in-service exposure to chlorine?

b.  Is it at least as likely as not (50 percent or greater probability) that any current diabetes disorder began during service or is otherwise linked to some incident of active duty, to include in-service exposure to chlorine?

c.  Is it at least as likely as not (50 percent or greater probability) that any current hypertension disorder began during service or is otherwise linked to some incident of active duty, to include in-service exposure to chlorine?

d.  Is it at least as likely as not (50 percent or greater probability) that any current heart disorder, to include residuals of a heart attack, began during service or is otherwise linked to some incident of active duty, to include in-service exposure to chlorine or human waste?  In answering this question, the examiner should be aware that the Veteran's assertion of human waste exposure is related to the Veteran's in-service duties involving sewage treatment; the Veteran does not allege any direct or accidental contact with human waste during service.  

e.  Is it at least as likely as not (50 percent or greater probability) that any current blisters or hives disorder began during service or is otherwise linked to some incident of active duty, to include in-service exposure to chlorine?

f.  Is it at least as likely as not (50 percent or greater probability) that any current breathing disorder, to include COPD and sleep apnea, began during service or is otherwise linked to some incident of active duty, to include in-service exposure to chlorine?

In writing the report, the examiner should address the April 2011 testimony and April 2011 opinion by L.H., the registered nurse, and the written materials submitted by L.H.  The examiner should indicate reasons for either agreeing or disagreeing with the conclusions of L.H. and the materials submitted by her.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.  In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the question presented without resort to speculation, he or she should so indicate the reason.

4.  After completion of the foregoing, the RO should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and the Veteran's representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


